Exhibit 10.2

 

POST TERMINATION CONSULTING AGREEMENT

 

This Agreement is made this                  day of             , 20        
(the “Effective Date”) by and between Central Garden & Pet Company and/or any of
its wholly owned subsidiaries (collectively called “the Company”) and
                , (the “Executive”).

 

Executive recognizes that in his capacity as a key executive with the Company he
provides unique services that will be exceedingly difficult to replace after
termination of his employment

 

Executive recognizes that the Company desires continued access to Executive’s
unique services, knowledge and a reasonable transition after the termination of
Executive’s employment

 

Executive recognizes that he has been provided adequate consideration for
entering into this Consulting Agreement.

 

THEREFORE, in consideration for the Executive Employment Agreement and the
additional consideration provided herein, Executive and the Company agree to the
following:

 

1. Consulting Services. Executive will provide continuing strategic advice and
counsel related to the business issues and projects Executive was involved in
while employed by the Company (“Consulting Services”) Executive will be
available to provide approximately                hours of such Consulting
Services per month in a manner that will not unduly interfere with any other
employment Executive’s may then have.

 

2. Term of Agreement. Executive will provide Consulting Services effective upon
termination of Executive’s employment with the Company and continuing thereafter
for a period of              months. (“Term of Agreement”)

 

3. Compensation. In addition to the consideration provided by the Executive
Employment Agreement mentioned above, Executive shall be paid             
dollars per month during the Term of Agreement (“Consulting Fee”). This
Consulting Fee will be adjusted upward by three percent (3%) annually on the
anniversary of this Agreement.

 

4. Expenses. Executive will be reimbursed by the Company for all expenses
necessarily incurred in the performance of this Agreement.

 

5. Termination. Notwithstanding the Term of Agreement specified above, this
Agreement shall terminate under any of the following circumstances: (a) in the
event Executive dies, this Agreement shall terminate immediately; (b) if
Executive, due to physical or mental illness, becomes disabled so as to be
unable to perform the services called for under this Agreement, either the
Company or Executive may by written notice terminate the consulting relationship
as of the last day of the calendar month during which such notice is given;
(c) the parties may terminate this Agreement by mutual written agreement.



--------------------------------------------------------------------------------

6. Non-Competition. Executive acknowledges and agrees that during the term of
the Agreement he will not render executive, managerial, market research, advise
or consulting services, either directly or indirectly, to any business engaged
in or about to be engaged in developing, producing, marketing, distributing or
selling lawn, garden or pet related products or which would otherwise conflict
with his obligations to the Company.

 

7. Confidential Information or Materials. During the Term of Agreement,
Executive will have access to the Company’s confidential, proprietary and trade
secret information including but not limited to information and strategy
relating to the Company’s products and services including customer lists and
files, product description and pricing, information and strategy regarding
profits, costs, marketing, purchasing, sales, customers, suppliers, contract
terms, employees, salaries; product development plans; business, acquisition and
financial plans and forecasts and marketing and sales plans and forecasts
(collectively called “Company Confidential Information”) Executive will not,
during the Term of Agreement or thereafter, directly or indirectly disclose to
any other person or entity, or use for Executive’s own benefit or for the
benefit of others besides Company, any Company Confidential Information. Upon
termination of this Agreement, Executive agrees to promptly return all Company
Confidential Information.

 

8. Remedies. Executive understands and acknowledges that Company’s remedies at
law for any material breach of this Agreement by Executive are inadequate and
that any such breach will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, Executive agrees that the Company shall have the right to seek
specific performance and injunctive relief. It is also expressly agreed that, in
the event of such a breach, Company shall also be entitled to recover all of its
costs and expenses (including attorneys’ fees) incurred in enforcing its rights
hereunder.

 

9. Independent Contractor Status. For all purposes, Executive shall be deemed to
be an independent contractor, and not an employee or agent of the Company.
Accordingly, Executive shall not be entitled to any rights or benefits to which
any employee of Company may be entitled.

 

10. No Authority to Bind Company. Executive will not have any authority to
commit or bind Company to any contractual or financial obligations without the
Company’s prior written consent.

 

11. Assignment. This is a personal services agreement and Executive may not
assign this Agreement, or any interest herein, without the prior written consent
of the Company.

 

12. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by me and the Chief Executive Officer or Chairman of the Company

 

13. Agreement Enforceable to Full Extent Possible. If any restriction set forth
in this agreement is found by a court to be unenforceable for any reason, the
court is empowered



--------------------------------------------------------------------------------

and directed to interpret the restriction to extend only so broadly as to be
enforceable in that jurisdiction.

 

The parties agree to each of the terms and conditions set forth above.

 

    Dated:                            

[Executive]

    Dated:          

By:

                   

Title:

                   

for Central Garden & Pet Company